Citation Nr: 0606220	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  01-08 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	P. Michael Shanley, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1978.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in May 2003.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

In a February 2004 decision, the Board determined that the 
veteran had filed a timely  substantive appeal of the RO's 
September 1999 denial of service connection for bilateral 
hearing loss.  The Board subsequently remanded the case to 
obtain additional evidence and to ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).

This issue was again remanded in April 2005 for the purpose 
of obtaining a medical nexus opinion.  After the additional 
development requested by the Board was accomplished, the 
claim was again denied in a July 2005 supplemental statement 
of the case (SSOC).  The case is now once again before the 
Board.

Issues not on appeal

The April 2005 Board decision also denied service connection 
for leukemia, poor balance, a neurological disorder, a vision 
disorder, premature aging, premature menopause, infertility, 
sterility, free bleeding, an autoimmune disorder, and 
stuttering.  That decision also declined to reopen the 
veteran's previously-denied service-connection claims for 
residuals of a mastectomy and dysthymia.  
The veteran moved to have the Board reconsider its April 2005 
decision in a July 2005 letter from her attorney.  The 
request was denied by a Deputy Vice Chairman of the Board in 
August 2005.  These issues have accordingly been resolved by 
the Board and will not be discussed further in this decision.  
See 38 C.F.R. § 20.1100 (2005).  

The February 2005 Board decision also remanded the issue of 
service connection for a skin disorder for the purpose of 
affording the veteran a VA examination.  Following the 
examination, the RO granted service connection for eczema in 
a July 2005 rating decision.  A noncompensable disability 
rating was assigned.  To the Board's knowledge, the veteran 
has not disagreed with the assigned rating and the issue is 
therefore not in appellate status.  Cf. Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The Board also notes that in January 2004, the veteran 
submitted a claim of entitlement to service connection for a 
thyroid disorder, claimed due to exposure to radiation and 
Agent Orange.  That claim has not been adjudicated and is 
referred to the RO for appropriate action.

The Board further observes that in various submissions, the 
veteran appears to have raised a claim under 38 U.S.C. § 1151 
with respect to her hearing loss, relating it to a surgical 
procedure performed at a VA facility.  That issue is also 
referred to the RO for appropriate action.

The only issue currently before the Board is that listed on 
the first page of this decision.


FINDINGS OF FACT


1.  The competent medical evidence of record does not 
indicate that left ear hearing loss currently exists.

2.  A preponderance of the medical and other evidence of 
record demonstrates that the veteran's current hearing loss 
is unrelated to her military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.  She has presented alternative etiological theories 
regarding this condition.  First, the veteran claims that her 
hearing loss is the result of in-service exposure to loud 
noises from generators and heavy equipment.  Alternatively, 
she asserts that such condition is the result of her claimed 
exposure to herbicides and ionizing radiation while serving 
along the demilitarized zone (DMZ) in Korea.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The veteran specifically contends in a January 2005 letter 
that the RO failed in its duty to notify the veteran under 
the provisions of the VCAA.  The Board will now address this 
contention.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the September 1999 rating decision, the October 
1999 statement of the case (SOC), and numerous SSOCs of the 
pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim.

More significantly, a letter was sent to the veteran in April 
2004, with a copy to her attorney, which was specifically 
intended to address the requirements of the VCAA.  That 
letter explained in detail the elements that must be 
established in order to grant service connection; it also 
enumerated the evidence already received, and it provided a 
description of the evidence still needed to establish those 
elements.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the 
April 2004 VCAA letter, the RO informed the veteran that the 
RO would get such things as "medical records, employment 
records, or records from other Federal agencies."  The RO 
also notified the veteran that it would "assist [her] by 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on [her] 
claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2004 letter provided extensive information to the 
veteran with respect to the kind of evidence that was needed 
from her.  With respect to herbicide exposure, the letter 
informed the veteran that she needed to "[s]ubmit evidence 
showing that you were exposed to herbicides and that the 
exposure caused [the claimed disorders]."  The veteran was 
also asked to "[s]end us medical evidence that shows the 
diagnosis, earliest symptoms and treatment since discharge 
[...] for each disability that resulted from your exposure to 
herbicides (Agent Orange)."  The letter notified the veteran 
that "[w]e need to know how your military duties exposed you 
to herbicides.  There are two possibilities: you served in 
the Republic of Vietnam or on a ship in the waters offshore 
of Vietnam during the Vietnam Era (January 9, 1962, and 
ending on May 7, 1975[...] or, your job in service (other 
than in Vietnam) exposed you to herbicides . . . [i]f you did 
not serve in Vietnam, we need to know when, where, and how 
you were exposed.  You may include statements of persons who 
know of your exposure.  Any person making a statement should 
provide as much description of the exposure as possible, and 
include his or her name, service number, unit assignment, and 
dates of service."

With respect to radiation, the April 2004 letter requested 
that the veteran "[t]ell us the specific disabilities caused 
by exposure to radiation."  The letter enclosed a Radiation 
Risk Activity Information sheet, and the veteran was asked to 
"[i]nclude a full description of your duties and activities 
while a participant in a radiation-risk activity[... and to] 
[s]end us medical evidence showing the current diagnosis of 
your disease caused by exposure to radiation . . . [y]ou 
should provide a medical report of the first diagnosis of the 
disease.  If you cannot, tell us the date that the disease 
was first diagnosed or treated and the names of and addresses 
of physicians who have made any subsequent diagnosis and/or 
provided treatment for the disease.  Send us complete 
clinical records, not summaries, of all medical care received 
for this radiation disability during and after service.  Send 
all tissue blocks, slides, or other pathology samples.  You 
may want to show this letter to your doctor."

Moreover, the veteran was notified that "[a]ny or all of the 
following listed evidence will help us make our decision: The 
dates of medical treatment during service.  Show the name and 
exact location of the dispensary, hospital, or other facility 
where you received treatment for this condition.  Also, give 
us your rank and organization (division, regiment, battalion, 
company) at the time of treatment.  Statements from persons 
who knew you when you were in service and know of any 
disability you had while on active duty.  These statements 
should describe how and when they became aware of the 
condition(s).  If the person making the statement was on 
active duty at the time, he/she should show his/her service 
number and unit of assignment."  The veteran was also asked 
to submit "[r]ecords and statements from service medical 
personnel (nurses, corpsmen, medics, etc.)" as well as 
"[e]mloyment physical examinations, medical evidence from 
hospitals, clinics, and private physicians of treatment since 
military service[, p]harmacy prescription records[, and 
i]nsurance examination reports."

The veteran was further notified by the April 2004 letter 
that she could either submit such evidence herself or "[i]f 
you want us to obtain them for you, please complete and 
return the attached VA Form 21-4142 Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA), to authorize release of information from any doctors 
and/or hospitals concerning any treatment you received."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The April 2004 letter specifically 
requested that the veteran provide "any evidence in your 
possession that pertains to your claim."  It also requested 
that "[i]f there is any other evidence or information that 
you think will support your claim, please let us know."

The Board finds that April 2004 letter properly notified the 
veteran and her attorney of the information, and medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The Board notes that, even though the 
letter requested a response within 60 days, it also expressly 
notified the veteran that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of her claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
September 1999, over a year before the enactment of the VCAA 
in November 2000.  Furnishing the veteran with VCAA notice 
prior to initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to provide 
VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 
7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the April 2004 VCAA letter.  Her claim was then 
readjudicated in the July 2005 SSOC, after she was provided 
with the opportunity to submit evidence and argument in 
support of her claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider her 
claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, a review of the extensive file indicates that the 
veteran is fully aware of the requirements for service 
connection and of the kinds of evidence which would tend to 
support her claim.  Because there is no indication that there 
exists any evidence which is not of record and which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
and service personnel records, as well as her VA outpatient 
treatment records and Social Security Administration (SSA) 
records.  Extensive private treatment records were also 
obtained, as well as several statements from the veteran's 
spouse.  The veteran further submitted various Internet 
articles regarding the events allegedly surrounding her 
service in Korea and also submitted various VA newsletters 
surrounding her Agent Orange and radiation claims.  The 
veteran was also afforded multiple VA audiological 
examinations, the most recent pursuant to the Board's April 
2005 remand.  

In its February 2004 remand, the Board asked the RO to obtain 
recent VA treatment records, specifically records from the 
audiology department from July 2003.  Those records were 
obtained. 

The veteran has over the years made various contentions 
regarding alleged negligence and/or malfeasance on the part 
of the RO.  The only such contentions which are pertinent to 
this claim are addressed immediately below.   

In a January 2005 letter, the veteran contends that the RO 
made no request for medical records relating to an Ionizing 
Radiation Registry Examination dated April 12, "2002."  The 
Board notes that the record contains an Ionizing Radiation 
Registry Examination dated April 12, 2000; however, there is 
no reference in the medical record to an examination dated 
April 12, 2002.  The Board believes that the veteran in fact 
made a typographical error with respect to the date and that 
the examination report reference by the veteran in fact is in 
the file.  There is no objective evidence that another 
examination was conducted two years later to the day.  In 
fact, in October 2004, the veteran herself asserted that 
"[t]here was no secondary examination" but that existing 
medical records were used to complete the Radiation Registry 
Code Sheet.

In any event, the RO in fact made numerous attempts to obtain 
additional records pertinent to the April 12, 2000 Ionizing 
Radiation Registry examination in response to the Board's 
February 2004 remand.  Those attempts are documented in the 
claims file.  The RO specifically made requests to the VA 
Medical Center in Syracuse, New York.  Based on the responses 
the RO received, it does not appear that any additional 
records exist.  

Based on a careful review of the file, the Board sees nothing 
in the evidence, aside from the veteran's statement, to 
indicate that any of the veteran's VA medical records are 
incomplete or missing.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA.  
The Court found that the presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties. See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

Accordingly, the Board believes that it would be a futile 
effort to look further for purportedly missing VA medical 
records.  

In a similar vein, the veteran has on several occasions 
contended that a significant portion of her service medical 
records are not of record; and she has specifically contended 
that her records were destroyed in a "warehouse fire".  The 
Board notes that there indeed was a fire at the National 
Personnel Records Center in St. Louis, Missouri.  The fire, 
however, took place in July 1973, before the veteran entered 
service.  There is therefore no possibility that her records 
were involved in that fire.  The Board is unaware of any 
other fire, and the veteran has not provided any information 
to substantiate her contention.  Indeed, a review of the 
veteran's service medical records shows that they appear to 
be complete.  The file includes both her service entrance 
examination and separation examination, as well as treatment 
reports and hospitalization reports for the entire service 
term.  There appear to be no gaps in the record.  The Board 
therefore discounts the veteran's contentions that service 
medical records are missing.   

The veteran further indicated in a September 2001 letter that 
a report documenting a purported radiation incident is 
classified and that neither she nor the RO can obtain it.  
There is, however, no indication in the file that any access 
to any official documentation pertinent to the veteran's 
claim was denied to the RO or the veteran for reasons of 
security.  

The veteran and her attorney have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal, and they have done so.  The veteran was informed 
of her right to a hearing and was presented several options 
for presenting personal testimony; she requested and was 
afforded a BVA Travel Board hearing.  In May 2003, she 
presented personal testimony before the undersigned Veterans 
Law Judge.  At the time of the hearing, the veteran and her 
attorney were given the opportunity to review her claim file 
and to identify any evidence that was missing.  She was also 
afforded 60 days to submit additional evidence.  She has 
since submitted additional evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified puretone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.  

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, and 1137; 38 C.F.R. §§ 3.307 and 
3.309(a); see also VA Under Secretary for Health letter dated 
October 4, 1995 [it is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability.]

Analysis

As noted above, the veteran has presented multiple theories 
regarding the etiology of her alleged bilateral hearing loss.  
First, she alleges that this disability is the result of 
exposure to noise from generators and other heavy equipment 
in service.  She alternatively contends that the condition is 
the result of alleged in-service exposure to ionizing 
radiation and/or Agent Orange during her time stationed near 
the Korean DMZ.

As outlined in the law and regulations section above, for 
service connection to be granted, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

In the instant case, there is evidence of hearing loss.  
Audiomentric testing conducted during the veteran's recent 
June 2005 VA examination revealed the following puretone 
threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
25
40
40
LEFT
25
20
10
25
25

Speech recognition scores using the Maryland CNC test were 96 
percent for each ear.  

Other audiometric testing conducted in recent years has 
yielded similar results.  

Because the veteran's auditory threshold in multiple 
frequencies for the right ear is 40 decibels or higher, right 
ear hearing loss has been demonstrated for VA purposes.  
Hickson element (1) has accordingly been satisfied for the 
right ear.  Since no single auditory threshold for the left 
ear is 26 decibels or higher, and because Maryland CNC scores 
are above 94 percent, left hear hearing loss for VA purposes 
has not been demonstrated.  See 38 C.F.R. § 3.385 (2005).  
Hickson element (1) has accordingly not been satisfied for 
the left ear, and the veteran's claim for left ear hearing 
loss is denied on this basis alone.

With regard to the second Hickson element, the Board will 
separately address in-service disease and injury.  

Concerning in-service disease, the veteran's service medical 
records are pertinently negative for any complaint or finding 
regarding hearing loss.  The only mention of an ear condition 
of any kind was a single complaint of an earache due to a 
common cold.  Right ear hearing loss was not diagnosed until 
many years after service, long after the one year presumptive 
period.  

With respect to in-service injury, the veteran has contended 
that she was exposed to herbicides and ionizing radiation in 
service and that such may have led to her current hearing 
loss.  Review of the record, however, reveals that exposure 
to Agent Orange and/or ionizing radiation has not been 
objectively demonstrated.

With respect to herbicide exposure, the Board initially notes 
that the veteran did not serve in Vietnam.  Service personnel 
records reflect that her overseas duty was limited to a tour 
of duty in Korea from July 1976 to September 1977.  The 
regulations related to presumptive herbicide exposure for 
Vietnam veterans accordingly do not avail the veteran.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2005).  

The veteran essentially contends that she was involved in the 
spraying and storage of Agent Orange at or near the Korean 
DMZ during her tour of duty in that country.  She further 
contends that dioxin was a coolant used for HAWK missile 
systems and that she was exposed to the substance based on 
her proximity to such weapon during her Korean service.  
Statements from the veteran's husband, who also served in 
Korea during this period, contain similar allegations.

The record, however, does not reveal that the veteran was in 
any way exposed to herbicides.  Service medical and personnel 
records are pertinently negative for such exposure and 
contain no reference to any injury or condition resulting 
from such exposure.  Moreover, and crucially, while the 
Department of Defense has recently confirmed that herbicides, 
including Agent Orange, were used near the Korean DMZ from 
April 1968 through July 1969, such use occurred years before 
the veteran's induction into service, much less her 
deployment to Korea.  The Defense Department has not 
indicated that Agent Orange or other herbicides were used in 
Korea during either 1976 or 1977, and there is no objective 
evidence to the contrary.  

The Board has considered the various Internet articles and VA 
newsletter excerpts submitted by the veteran.  While these 
records note various incidents which occurred along the DMZ 
during the time of the veteran's tour of duty in Korea, none 
indicates that Agent Orange or other herbicides were used in 
that country during the relevant time period (i.e. 1976-
1977).

Because military records indicate that herbicides were not 
used in Korea during the veteran's service, and because her 
service medical and personnel records contain no mention of 
herbicide exposure, the Board concludes that the veteran was 
not exposed to herbicides during her period of active duty.  
The Board discounts as not probative the statements of the 
veteran and her husband.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

The record also does not demonstrate that the veteran was 
exposed to ionizing radiation.  The veteran contends that she 
was exposed to radiation following an incident in August 1976 
in which several American servicemen were killed by North 
Korean Forces along the DMZ.  The veteran has submitted 
multiple Internet articles describing the incident.  The 
veteran alleges that shortly after this incident, she was 
ordered to destroy several "radioactive" components of the 
HAWK missile system, lest they fall into the hands of the 
North Koreans in case of attack.  
Again, the veteran's husband submitted a statement containing 
similar allegations.  The veteran and her husband also 
maintain that no protective gear or dosimeters were issued 
given the secrecy and immediacy of the duty assigned.  The 
veteran's husband specifically notes that any official record 
of the incident was destroyed, but that several members of 
his unit became ill from radiation exposure and were treated 
at the installation clinic.

Review of the veteran's service personnel records is 
pertinently negative for any mention of exposure to ionizing 
radiation.  Service medical records also fail to note any 
radiation exposure or resulting illness, despite the report 
of the veteran's husband that several members of his unit 
were treated for the effects of radiation exposure after the 
alleged incident.  The various Internet materials submitted 
by the veteran also fail to mention any incident involving 
either the destruction of weapons or the release of radiation 
from them.  While these records note that several American 
personnel were killed along the DMZ in August 1976, they fail 
to note that any radioactive weapon systems were scuttled, or 
that any servicemen were exposed to radiation in connection 
with any such incident.

In short, the veteran would have the Board believe that it 
somehow fell to her to destroy expensive and sophisticated 
military equipment, in particular "radioactive" missile 
components, supposedly due to fear on the part of the United 
Sates Army that such would fall into the hands of the North 
Koreans, at a time when this country was not at war.  The 
Board finds this explanation to be lacking credibility.  
Because the veteran's service records are completely negative 
for radiation exposure, and because the other evidence of 
record fails to reflect radiation exposure, the Board finds 
the veteran's current statements and those of here husband 
relating to radiation exposure to be of no probative value.  
See Curry and Cartright, supra.

The Board has also considered the veteran's "Ionizing 
Radiation Registry Code Sheet."  This document merely 
discusses the potential of the veteran having a "possible 
radiogenic disease" (of which hearing loss is not 
mentioned), and does not serve to confirm the veteran's 
exposure to radiation or otherwise note where and how such 
exposure occurred.  

The veteran also contends that she was exposed to loud noise 
in service from generators and other heavy equipment.  
Service personnel records indicate that the veteran served as 
a maintenance supply specialist and was, for a brief period, 
attached to an engineering unit.  Given this history, the 
Board finds that, for the purposes of this decision, the 
veteran was exposed to excessive noise in service.  Hickson 
element (2) has been satisfied to that extent only.

With respect to the final, and crucial, Hickson element, 
medical nexus, the Board notes that there is only one medical 
opinion of record addressing the matter of a potential nexus 
between the veteran's hearing loss and her in-service noise 
exposure: that of the June 2005 VA examiner.  The examiner 
concluded that the veteran's hearing loss was unrelated to 
any acoustic trauma she may have encountered in service and 
was more likely due to her longstanding propensity for ear 
infections.  No contradictory medical opinion is of record.  

To the extent that the veteran herself contends that her 
current hearing loss is related to service, it is well 
settled that as a layperson without medical training, she is 
not competent to render an opinion on matters such as the 
etiology of disease which calls for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinion 
on medical matters such as nexus is accordingly lacking in 
probative value.

Hickson element (3) has therefore not been met and the 
veteran's claim fails on this basis.  

The veteran has been accorded ample opportunity to present 
competent medical evidence supportive of her claim, both as 
to the existence of left ear hearing loss and as to medical 
nexus. She has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].

In summary, for the reasons and bases expressed above the 
Board concludes that element (1) has not been met as to left 
ear hearing loss, and element (3) has not been met as to 
bilateral hearing loss.  The preponderance of the evidence is 
therefore against the claim.  The benefit sought on appeal is 
accordingly denied.




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


